Reasons for Non-Responsiveness
The reply filed on February 23, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The instant application was made special under the Patent Prosecution Highway (PPH) program.  This program requires applicants to certify that the claims conform to an allowed claim set from another patent office.  The PPH program does not allow applicants to further narrow the claims with new limitations while on the program.
Claim 1, as amended, added allowable subject matter from dependent claims.  However, claim 1 also remove a limitation (the counting interface comprising clamps that engage protruding elements of the generator to securely and removably mount the mounting interface on a top of the generator) and placing it in dependent claim 3.  This broadened claim 2 beyond the indicated allowable subject matter, and result in claim 2 not corresponding to the certified claim set.  Nor did applicant submit the required certification required with amendments in a PPH application.  By altering the claims, the entire Amendment is non-responsive under the PPH program.  Such amendments can only be made by filing a continuation application.  This will remove the application from the PPH program.
Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726